COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-15-00175-CV


In the Interest of B.C., a child           §   From the 235th District Court

                                           §   of Cooke County (CV13-00575)

                                           §   October 15, 2015

                                           §   Opinion by Justice Walker



                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment that terminates Mother’s parental rights to

B.C. We reverse that portion of the trial court’s judgment that terminates Father’s

parental rights to B.C. and remand this case to the trial court for a new trial;

however, because Father did not challenge the trial court’s conservatorship

finding, we affirm the trial court’s conservatorship appointment.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Sue Walker___________________
                                           Justice Sue Walker